Case 1:13-cr-00008-JMS-DML Document 84 Filed 08/17/21 Page 1 of 4 PageID #: 377




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                          )
                                                      )
                                Plaintiff,            )
                                                      )
                        v.                            )       Cause No. 1:13-cr-00008-JMS-DML
                                                      )
   RANDALL BRUCE ALLEN (01),                          )
                                                      )
                               Defendant.             )


                ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Tim A. Baker’s Report and Recommendation dkt. [83]

 recommending that Randall Bruce Allen’s supervised release be revoked, pursuant to Title 18

 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

 and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

 Baker’s Report and Recommendation dkt. [83]. The Court finds that Mr. Allen committed

 Violation Numbers 1, 2 and 3 as alleged by the U.S. Probation Office in its Petition for Warrant

 or Summons for Offender under Supervision dkt [65]. The Court now orders that the defendant's

 supervised release is therefore REVOKED, and Mr. Allen is sentenced to the custody of the

 Attorney General or his designee for a period of twenty-four (24) months imprisonment with

 lifetime of supervised release to follow. The Court recommends of placement at FCI Milan.


         In addition to the mandatory conditions of supervision, the following conditions of

  supervised release be imposed:
       1. You shall report to the probation office in the judicial district to which you are released
          within 72 hours of release from the custody of the Bureau of Prisons.
Case 1:13-cr-00008-JMS-DML Document 84 Filed 08/17/21 Page 2 of 4 PageID #: 378




      2. You shall report to the probation officer in a manner and frequency directed by the
         court or probation officer.

      3. You shall permit a probation officer to visit you at a reasonable time at home, or
         another place where the officer may legitimately enter by right or consent, and shall
         permit confiscation of any contraband observed in plain view of the probation officer.

      4. You shall not knowingly leave the judicial district without the permission of the court
         or probation officer.

      5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
         Amendment privilege.

      6. You shall not meet, communicate, or otherwise interact with a person you know to be
         engaged, or planning to be engaged, in criminal activity. You shall report any contact
         with persons you know to be convicted felons to your probation officer within 72 hours
         of the contact.

      7. You shall reside at a location approved by the probation officer and shall notify the
         probation officer at least 72 hours prior to any planned change in place or
         circumstances of residence or employment (including, but not limited to, changes in
         who lives there, job positions, job responsibilities). When prior notification is not
         possible, you shall notify the probation officer within 72 hours of the change.

      8. You shall not own, possess, or have access to a firearm, ammunition, destructive
         device or dangerous weapon.

      9. You shall notify the probation officer within 72 hours of being arrested, charged, or
         questioned by a law enforcement officer.

      10. You shall maintain lawful full time employment, unless excused by the probation
          officer for schooling, vocational training, or other reasons that prevent lawful
          employment.

      11. You shall not enter into any agreement to act as an informer or a special agent of a law
          enforcement agency without the permission of the court.

      12. As directed by the probation officer, you shall notify third parties who may be impacted
          by the nature of the conduct underlying your current or prior offense(s) of conviction
          and/or shall permit the probation officer to make such notifications and/or confirm
          your compliance with this requirement.

      13. You shall make a good faith effort to follow instructions of the probation officer
          necessary to ensure compliance with the conditions of supervision.
Case 1:13-cr-00008-JMS-DML Document 84 Filed 08/17/21 Page 3 of 4 PageID #: 379




         14. You shall pay the costs associated with the following imposed conditions of supervised
         release/probation, to the extent you are financially able to pay: mental health treatment;
         sexual disorder assessment, treatment, and physiological testing; and computer monitoring
         systems. The probation officer shall determine your ability to pay and any schedule of
         payment.


         15. You shall participate in a mental health treatment program, as approved by the
         probation officer, and abide by the rules and regulations of that program. The probation
         officer, in consultation with the treatment provider, shall supervise participation in the
         program (provider, location, modality, duration, intensity, etc.). You shall take all mental
         health medications that are prescribed by your treating physician. The court authorizes the
         release of the presentence report and available evaluations to the treatment provider, as
         approved by the probation officer.


         16. You shall not have unsupervised meetings, activities, or visits, or intentional
         communications with any minor unless they have been disclosed to the probation officer
         and approved by the court. You shall not have supervised meetings, activities, visits, or
         intentional communications with any minor unless they have been approved by the
         probation officer. Before you may request approval for such meetings, activities, visits, or
         intentional communications (unsupervised or supervised), you must notify the person(s)
         having custody of any such minor(s) about the conviction in this case and the fact that you
         are under supervision.


         17. You shall not be employed in any position or participate as a volunteer in any activity
         that involves unsupervised meetings, intentional communications, activities, or visits with
         minors except as disclosed to the probation officer and approved by the court.

         18. You shall not participate in unsupervised meetings, intentional communications,
         activities, or visits with persons you know to be a registered sex offender or to have been
         convicted of a felony sex offense involving an adult or minor, including any child
         pornography offense, except as disclosed to the probation officer and approved by the court.
         This condition is not intended to prevent you from participating in treatment programs or
         religious services with felons in such programs/services so long as the activity has been
         disclosed as described above.

         19. You shall not enter or remain at a place for the primary purpose of observing or
         contacting children under the age of 18.

         20. You shall submit to the search by the probation officer of your person, vehicle,
         office/business, residence, and property, including any computer systems and hardware or
         software systems, electronic devices, telephones, and Internet-enabled devices, including
         the data contained in any such items, whenever the probation officer has a reasonable
         suspicion that a violation of a condition of supervision or other unlawful conduct may have
         occurred or be underway involving you and that the area(s) to be searched may contain
         evidence of such violation or conduct. Other law enforcement may assist as necessary. You
Case 1:13-cr-00008-JMS-DML Document 84 Filed 08/17/21 Page 4 of 4 PageID #: 380




           shall submit to the seizure of contraband found by the probation officer. You shall warn
           other occupants these locations may be subject to searches.

           21. You shall not possess any child pornography or visual depictions of child erotica or
           nude minors. Any such material found in your possession shall be considered contraband
           and will be confiscated by the probation officer.


           22. You shall participate in a program of treatment for sexual disorders, including periodic
           polygraph examinations, as directed by the probation officer. The treatment provider should
           determine the type and timing of such polygraph examinations. The court authorizes the
           release of the presentence report and available psychological evaluations to the treatment
           provider, as approved by the probation officer.


           23. You shall consent, at the direction of the probation officer, to having installed on your
           computer(s), telephone(s), electronic devices, and any hardware or software, systems to
           monitor your use of these items. Monitoring will occur on a random and/or regular basis.
           You will warn other occupants or users of the existence of the monitoring hardware or
           software. To promote the effectiveness of this monitoring, you shall disclose in advance all
           cellular phones, electronic devices, computers, and any hardware or software to the
           probation officer and may not access or use any undisclosed equipment.




           Date: 8/17/2021




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
